Citation Nr: 0402368	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-09 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder claimed as secondary to service-connected flat feet.

2.  Entitlement to service connection for a left knee 
disorder claimed as secondary to service-connected flat feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1954 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's bilateral knee disorder is not related to a 
service-connected bilateral foot disorder.


CONCLUSIONS OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by service, and it was not caused or aggravated by bilateral 
flat feet.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and implementing regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Correspondence dated in May 2001 notified the veteran of the 
type of evidence needed to support his claim for service 
connection for a bilateral knee disorder secondary to a 
service-connected bilateral foot disorder.  The letter also 
notified the veteran what evidence and information, if any, 
will be obtained by him and which evidence and information, 
if any, will be retrieved by VA.  This satisfied statutory 
and regulatory requirements as defined in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, additional 
correspondence dated in June and July 2001 informed the 
veteran of evidence requested and obtained on his behalf.  As 
this correspondence was issued prior to the October 2001 
rating decision there was no violation of the holding in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004). 

With regard to the duty to assist the veteran in obtaining 
evidence to substantiate the claim, the RO obtained private 
medical records identified by the veteran and arranged for 
him to undergo two VA examinations.

In view of the foregoing and after review of the record, the 
Board finds that the action taken by the RO fulfills the 
requirements of 38 C.F.R. § 3.159.  As such, the Board may 
proceed with adjudication of the appeal.

Factual Background

Service medical records are negative for complaints or 
findings related to a bilateral knee disorder.

Service connection for bilateral feet was established in a 
February 1957 rating decision.

During an August 1978 VA examination, the veteran complained 
of pain in the left knee after prolonged standing.  Physical 
examination revealed as full and painless range of motion of 
the knee.  X-rays of the left knee were within normal limits.

A statement from Jonathan P. Shill, M.D., dated in March 1999 
noted that the veteran had right patellar tendonitis.  He 
opined that this disorder was related to biomechanical 
abnormalities and chronic flat feet, which the veteran 
suffered from since military service.  

The veteran underwent a VA examination in April 1999.  The 
veteran's medical history was reviewed.  He complained of 
right knee pain and pain in the left hip that radiated down 
to the left knee.  Following physical examination the 
examiner opined that the degenerative changes found in the 
knees were related to aging, lifestyle, metabolic, and 
cardiac factors, and not flat feet.  The report indicated 
that since the foot condition affected bother lower 
extremities in an equal or similar manner, no unbalanced gait 
was created.  The veteran's exercise tolerance level was 
severely limited due to his cardiac condition, which resulted 
in a relatively inactive lifestyle conducive to generalized 
deconditioning.  

Physical therapy notes from Wells Physical Health and York 
Hospital dated from April to June 2001 include an initial 
evaluation in which the veteran complained of a 6-month 
history of knee pain.  The veteran had decreased trunk range 
of motion, as well as a misaligned pelvis.  The physician was 
unsure if these contributed to the veteran's knee problems.  
He felt that irritation of the iliotibial band might have 
caused some knee pain.  The physician also noted that the 
veteran had decreased range of motion in the left leg, and 
had a positive Ober test on the left side that might have 
also been the cause of the veteran's knee pain.

The veteran underwent a VA examination in June 2001.  The 
history reported was consistent with that which has been 
previously noted.  The veteran reported that he had been told 
that his "unbalanced gait" was responsible for the 
degenerative changes in his knees.  Newly addressed 
complaints consisted of right knee weakness, which caused him 
to fall.  The evaluation and opinion offered were essentially 
identical with the April 1999 VA examination report.  No 
unbalanced gait was thought to be created by the bilateral 
foot disorder.  The veteran's heart disorder that severely 
limited the veteran's exercise tolerance created a marked 
generalized deconditioning that started early in his life.

Private medical records from Sports Medicine Atlantic 
Orthopedics dated from June to October 2001 indicate the 
veteran was seen for left knee pain.  The initial assessment, 
in June 2001, was internal derangement of the left knee, 
probable lateral meniscal posterior horn tear.  In July 2001, 
the veteran reported that his left knee bothered him for as 
long as he could remember and that he had knee pain in 
service.  The assessment was lateral knee pain that appeared 
ligamentous in nature at the insertion of the iliotibal band 
onto the fibular head.  In a November 2001 note a clinician 
at Sports Medicine found that the veteran had iliotibial band 
syndrome related to pes planus.

The veteran underwent a VA examination in June 2002.  The 
examiner reviewed the claims file and examined the veteran.  
In response to an earlier opinion by a private physician, the 
examiner noted that iliotibial band syndrome was a connective 
tissue disorder, which occurred almost exclusively in 
runners.  The risk factors for developing this problem were 
varus malalignment of the knee, excessive running mileage, 
worn shoes, or continuous running on uneven terrain.  The 
veteran's history did not suggest any of these problems.  The 
veteran was noted to have always worn good footwear.  The 
examiner opined that the veteran's bilateral knee problems 
were not associated with long-standing flat feet for the 
reasons indicated.  He also noted that the veteran's 
complaints were relatively recent and it would be expected 
that if there had been a relationship with flat feet, then 
the problem would have developed much earlier.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  To establish service connection, there 
must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  The requisite link between a current 
disability and military service may be established, in the 
absence of medical evidence that does so, by medical evidence 
that the veteran incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

Service connection also may be granted for disability that is 
proximately due to or the result of or being aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen 
(additional disability resulting from the aggravation of a 
nonservice- connected disorder by a service-connected 
disability is compensable under 38 C.F.R. § 3.310(a)).

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

In the present case, the veteran has been diagnosed as having 
degenerative joint disease of the knees.  There is no 
evidence that the veteran complained of or was treated for 
bilateral knee pain in service.  Knee pain was first noted in 
August 1978, which was many years after service, and was not 
reported again until March 1999.  There is no medical 
evidence to suggest that the veteran's bilateral knee 
disorder is in any way directly related to service.

The veteran was noted to have flat feet in service for which 
service connection was granted.  The veteran indicated that 
he was told by physicians that an uneven gait due to his flat 
feet caused his bilateral knee disorder.  In this respect, an 
opinion offered by Dr. Shill that right patellar tendonitis 
was related to chronic flat feet did support the veteran's 
contentions only with regard to the right knee, however, the 
physician did not provide the medical basis or rationale for 
his opinion.  As a result, it has little probative value.  
Likewise, a November 2001 opinion from Sports Medicine found 
an iliotibial band syndrome to be related to pes planus, but 
again, no rationale was offered for that bare unsupported 
opinion.

In contrast, other opinions rendered by VA and a private 
physician support a finding that the veteran's bilateral knee 
disorder is not related to his flat feet.  Records from Wells 
Physical Health contain opinions that suggest that either a 
misaligned pelvis, decreased range of trunk motion, or an 
irritated iliotibial band might have caused the knee pain.  
These opinions were based on the findings of an evaluation, 
the details of which are of record.

VA examiners also did not link the veteran's bilateral knee 
disorder to flat feet.  The examiner in April 1999 and June 
2001 took into consideration the total medical and non-
medical history of the veteran when he attributed the 
bilateral knee disability to aging, lifestyle, metabolic, and 
cardiac disorder.  Moreover, he specifically ruled out any 
relationship to flat feet by virtue of the fact that the 
bilateral nature of the flat feet did not cause an uneven 
gait, since each foot more or less affected each lower 
extremity in the same manner.  In addition, the June 2002 
examiner opined that if there was a relationship between the 
veteran's flat feet and knee disorder that the problem would 
have manifested much earlier than it did.  The opinions 
rendered unequivocally rule out flat feet as a factor on the 
veteran's bilateral knee disorder, which also encompassed any 
possibility of aggravation.

As shown above, the evidence in support of the veteran's 
contention is minimal and is outweighed by evidence that 
indicated the veteran's flat feet have no causal 
relationship, whether direct, proximate, or aggravation, to 
his bilateral knee disorder.  Based on this evidence, the 
Board concludes that the preponderance of the evidence is 
against entitlement to service connection for a bilateral 
knee disorder.  In view of the foregoing, the benefit-of-the 
doubt rule is not applicable and the claim is denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 491 
(1990).



ORDER

Service connection for right and left knee disorders is 
denied.


	                        
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



